Exhibit 10.3.2

 

Supplemental Debenture

 

 

Dated     February 24, 2006

 

 

GFI Holdings Limited

(and others as Chargors)

 

Bank of America, N.A.

(as Administrative Agent)

 

--------------------------------------------------------------------------------


 

Contents

 

1

 

Definitions

1

 

 

 

 

2

 

Creation of security

2

 

 

 

 

3

 

Security to be included in Debenture

3

 

 

 

 

4

 

Further assurances

3

 

 

 

 

5

 

Continuing Debenture

3

 

 

 

 

6

 

Effect as a Deed

3

 

 

 

 

7

 

Counterparts

3

 

 

 

 

8

 

Provisions severable

3

 

 

 

 

9

 

Further provisions

3

 

 

 

 

Schedule 1 – The Chargors

4

 

 

Schedule 2 – Further Group Shares

5

 

--------------------------------------------------------------------------------


 

Deed

 

Dated February 24, 2006

 

Between

 

(1)                                 The companies identified in Schedule 1 (each
a Chargor and together the Chargors); and

 

(2)                                 Bank of America, N.A. as agent and trustee
for the Secured Parties (the Administrative Agent) which expression shall
include all successor Administrative Agents appointed from time to time.

 

Recitals

 

A                                     This Deed is supplemental to a debenture
dated 23 August 2004 (the Debenture) between the Chargors and the Administrative
Agent.

 

B                                       This Deed is a Foreign Security
Agreement as defined in that certain credit agreement entered into as of 23
August 2004 as amended and restated pursuant to the amended and restated credit
agreement dated on or about the date of this Deed (the Credit Agreement) among
GFI Group, Inc., a Delaware corporation, GFI Holdings Limited, a company
incorporated in England and Wales, the Guarantors identified therein, the
Lenders identified therein and Bank of America, N.A. as Administrative Agent.

 

It is agreed

 


1                                        DEFINITIONS


 

Words and expressions defined in the Debenture shall have the same meanings in
this Deed unless they are expressly defined in it and, in addition, in this
Deed:

 

Further Group Shares means the shares referred to in Schedule 2 (Further Group
Shares) not otherwise mortgaged or charged pursuant to the Debenture.

 

Further Related Rights means all dividends and other distributions paid or
payable after today’s date in respect of all or any Further Group Shares or
Investments and all stocks, shares, securities (and the dividends or interest on
them), rights, money or property accruing or offered at any time by way of
redemption, bonus, preference, option rights or otherwise to or in respect of
them or in substitution or exchange for any of them.

 

Further Security Shares means the Further Group Shares and the Investments (in
each case) together with their Further Related Rights and, in the case of a
particular Chargor, means such of the Further Group Shares and Investments as
are held by it at the relevant time together with their Further Related Rights.

 

Investments all or any stocks, shares (other than any Group Shares or Further
Group Shares), bonds and securities of any kind (marketable or otherwise),
negotiable instruments and warrants and any other financial instruments (as
defined in the Regulations).

 

Regulations means the Financial Collateral Arrangements (No 2) Regulations 2003
(S.I. 2003/3226) or equivalent legislation in any applicable jurisdiction
bringing into effect Directive 2002/47/EC on financial collateral arrangements,
and Regulation means any of them.

 

1

--------------------------------------------------------------------------------


 


2                                        CREATION OF SECURITY


 


2.1                              FURTHER GROUP SHARES


 

The Chargors mortgage or (if or to the extent that this Deed does not take
effect as a mortgage) charge by way of fixed charge:

 

(a)           the Further Group Shares; and

 

(b)           all related Further Related Rights,

 

PROVIDED THAT:

 

(I)                                    UNTIL THE OCCURRENCE OF AN ENFORCEMENT
EVENT, ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE AS REFERRED TO IN
PARAGRAPH (B) ABOVE MAY BE PAID DIRECTLY TO THE RELEVANT CHARGOR (IN WHICH CASE
THE ADMINISTRATIVE AGENT OR ITS NOMINEE SHALL EXECUTE ANY NECESSARY DIVIDEND
MANDATE) AND, IF PAID DIRECTLY TO THE ADMINISTRATIVE AGENT SHALL BE PAID
PROMPTLY BY IT TO THE RELEVANT CHARGOR; AND

 

(II)                                 SUBJECT TO CLAUSE 5.4.3 OF THE DEBENTURE
UNTIL THE OCCURRENCE OF AN ENFORCEMENT EVENT, ALL VOTING RIGHTS ATTACHING TO THE
RELEVANT FURTHER GROUP SHARES MAY BE EXERCISED BY THE RELEVANT CHARGOR OR, WHERE
THE SHARES HAVE BEEN REGISTERED IN THE NAME OF THE ADMINISTRATIVE AGENT OR ITS
NOMINEE, AS THE RELEVANT CHARGOR MAY DIRECT IN WRITING, AND THE ADMINISTRATIVE
AGENT AND ANY NOMINEE OF THE ADMINISTRATIVE AGENT IN WHOSE NAME SUCH FURTHER
GROUP SHARES ARE REGISTERED SHALL EXECUTE ANY FORM OF PROXY OR OTHER DOCUMENT
REASONABLY REQUIRED IN ORDER FOR THE RELEVANT CHARGOR TO DO SO.

 


2.2                              INVESTMENTS


 

The Chargors mortgage or (if or to the extent that this Deed does not take
effect as a mortgage) charge by way of fixed charge:

 

(A)                                  THE INVESTMENTS; AND

 

(B)                                 ALL RELATED FURTHER RELATED RIGHTS,

 

PROVIDED THAT:

 

(I)                                    UNTIL THE OCCURRENCE OF AN ENFORCEMENT
EVENT, ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID OR PAYABLE AS REFERRED TO IN
PARAGRAPH (B) ABOVE MAY BE PAID DIRECTLY TO THE RELEVANT CHARGOR (IN WHICH CASE
THE ADMINISTRATIVE AGENT OR ITS NOMINEE SHALL EXECUTE ANY NECESSARY DIVIDEND
MANDATE) AND, IF PAID DIRECTLY TO THE ADMINISTRATIVE AGENT SHALL BE PAID
PROMPTLY BY IT TO THE RELEVANT CHARGOR; AND

 

(II)                                 SUBJECT TO CLAUSE 5.4.3 OF THE DEBENTURE
UNTIL THE OCCURRENCE OF AN ENFORCEMENT EVENT, ALL VOTING RIGHTS ATTACHING TO THE
RELEVANT INVESTMENTS MAY BE EXERCISED BY THE RELEVANT CHARGOR OR, WHERE THE
SHARES HAVE BEEN REGISTERED IN THE NAME OF THE ADMINISTRATIVE AGENT OR ITS
NOMINEE, AS THE RELEVANT CHARGOR MAY DIRECT IN WRITING, AND THE ADMINISTRATIVE
AGENT AND ANY NOMINEE OF THE ADMINISTRATIVE AGENT IN WHOSE NAME SUCH INVESTMENTS
ARE REGISTERED SHALL EXECUTE ANY FORM OF PROXY OR OTHER DOCUMENT REASONABLY
REQUIRED IN ORDER FOR THE RELEVANT CHARGOR TO DO SO.

 

2

--------------------------------------------------------------------------------


 


3                                        SECURITY TO BE INCLUDED IN DEBENTURE


 

For the purposes of this Deed and the Debenture and with effect from the date of
this Deed, the property and assets of the Chargors mortgaged, charged or
assigned to the Administrative Agent (whether by way of legal mortgage,
assignment or fixed or floating charge) by or pursuant to this Deed shall form
part of the Security Assets and references in the Debenture to the security
constituted or created by or pursuant to the Debenture shall be deemed to
include the security created by or pursuant to this Deed.

 


4                                        FURTHER ASSURANCES


 


4.1                                CLAUSES 13 (FURTHER ASSURANCES) OF THE
DEBENTURE SHALL APPLY IN RELATION TO THIS DEED AS IF THE REFERENCE IN THAT
CLAUSE TO THE DEBENTURE WERE A REFERENCE TO THIS DEED.


 


4.2                                CLAUSE 4.5 (SECURITY SHARES) AND CLAUSE 5.4
(SECURITY SHARES) OF THE DEBENTURE SHALL APPLY IN RELATION TO THIS DEED AS IF
THE REFERENCES IN THOSE CLAUSES TO THE SECURITY SHARES WERE A REFERENCE TO THE
FURTHER SECURITY SHARES AND REFERENCES IN THOSE CLAUSES TO THE RELATED RIGHTS
WERE A REFERENCE TO THE FURTHER RELATED RIGHTS.


 


5                                        CONTINUING DEBENTURE


 

The Debenture shall continue in full force and effect as supplemented by this
Deed.

 


6                                        EFFECT AS A DEED


 

This Deed shall take effect as a deed even if it is signed under hand on behalf
of the Administrative Agent.

 


7                                        COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 


8                                        PROVISIONS SEVERABLE


 

If, at any time, any provision of this Deed is or becomes invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

 


9                                        FURTHER PROVISIONS


 

The provisions of clauses 1.2 (Construction), 11 (Expenses and Indemnity), 15
(Continuing security), 19 (Notices) and 20 (Governing Law and Jurisdiction) of
the Debenture shall apply to this Deed as they apply to the Debenture.

 

Executed as a deed and delivered on the date appearing at the beginning of this
Deed.

 

3

--------------------------------------------------------------------------------


 

Schedule 1 – The Chargors

 

GFI Holdings Limited

 

 

 

 

 

Registered Number:

 

3405222

Jurisdiction of Incorporation:

 

England and Wales

 

 

 

Fenics Limited

 

 

 

 

 

Registered Number:

 

3027028

Jurisdiction of Incorporation:

 

England and Wales

 

 

 

Fenics Software Limited

 

 

 

 

 

Registered Number:

 

3108922

Jurisdiction of Incorporation:

 

England and Wales

 

 

 

GFINet Europe Limited

 

 

 

 

 

Registered Number:

 

3996781

Jurisdiction of Incorporation:

 

England and Wales

 

4

--------------------------------------------------------------------------------


 

Schedule 2 – Further Group Shares

 

Chargor

 

Company Name

 

Type of
Share

 

Number of Shares

 

GFI Holdings Limited

 

GFINet Europe Limited

 

Ordinary

 

4,000,201

 

GFI Holdings Limited

 

GFI Securities Limited

 

Ordinary

 

750,000

 

GFI Holdings Limited

 

GFI Brokers Limited

 

Ordinary

 

100

 

GFINet Europe Limited

 

GFINet UK Limited

 

Ordinary

 

101

 

 

5

--------------------------------------------------------------------------------


 

The Chargors

 

Executed as a deed by

 

GFI Holdings Limited

 

acting by two of its directors

 

or one director and its secretary

/s/ Andy Herrtage

 

 

Director

 

 

 

/s/ Steve McMillan

 

 

Director

 

 

Executed as a deed by

 

Fenics Limited

 

acting by two of its directors

 

or one director and its secretary

/s/ Andy Herrtage

 

 

Director

 

 

 

/s/ Steve McMillan

 

 

Director

 

 

Executed as a deed by

 

Fenics Software Limited

 

acting by two of its directors

 

or one director and its secretary

/s/ Andy Herrtage

 

 

Director

 

 

 

/s/ Steve McMillan

 

 

Director

 

 

Executed as a deed by

 

GFINET Europe Limited

 

acting by two of its directors

 

or one director and its secretary

/s/ Andy Herrtage

 

 

Director

 

 

 

/s/ Steve McMillan

 

 

Director

 

 

The Administrative Agent

 

Bank of America, N.A. as Administrative Agent

 

By:

/s/ Sean W. Cassidy

 

 

 

 

Name: Sean W. Cassidy

 

Title: Senior Vice President

 

6

--------------------------------------------------------------------------------